UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2682



REEDIE J. WARD,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CA-98-886-6, CA-97-342-6)


Submitted:   February 10, 2000         Decided:     February 15, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Reedie J. Ward, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reedie Ward appeals to this Court the denial of his petition

for certiorari by the Supreme Court of the United States.   Because

such denials are not appealable to this Court, we dismiss this ap-

peal for lack of jurisdiction.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court, and oral argument would not aid the

decisional process.




                                                         DISMISSED




                                 2